Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 26, 2016 (the “Effective Date”), among ARMADA HOFFLER, L.P., a
Virginia limited partnership (“Borrower”), ARMADA HOFFLER PROPERTIES, INC., a
Maryland corporation (“Parent”), each Lender that is a party hereto, and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, “Administrative
Agent”) and L/C Issuer.

R E C I T A L S

A.Reference is hereby made to that certain Credit Agreement dated as of
February 20, 2015 (as modified, amended, renewed, extended, or restated from
time to time, the “Credit Agreement”), executed by Borrower, Parent, the Lenders
party thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer
(Administrative Agent, L/C Issuer, and Lenders are individually referred to
herein as a “Credit Party” and collectively referred to herein as the “Credit
Parties”).

B.Borrower, Parent, Administrative Agent and the Lenders desire to amend certain
provisions contained in the Credit Agreement, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.Terms and References.  Unless otherwise stated in this Amendment (a) terms
defined in the Credit Agreement have the same meanings when used in this
Amendment, and (b) references to “Sections” are to the Credit Agreement’s
sections.

2.Amendments to the Credit Agreement.

(a)Section 1.01 is hereby amended to add the following definitions in the
appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

 





--------------------------------------------------------------------------------

 



“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. 

“Significant Acquisition” means the acquisition of one or more real property
assets or portfolios of such assets or operating businesses in a single
transaction for a purchase price of not less than ten percent (10%) of Total
Asset Value.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b)Section 1.01 is hereby amended to delete the following definitions in their
entirety and replace such definitions with the following:

“Total Asset Value” means, at any time for the Consolidated Group, without
duplication, the sum of the following: (a) an amount equal to (i)(A) Net
Operating Income from all Properties owned or leased (as ground lessee) by the
Consolidated Group for the then most recently ended Calculation Period, minus
Net Operating Income attributable to all Properties that were sold or otherwise
disposed of during the then most recently ended Calculation Period minus (B) the
Annual Capital Expenditure Adjustment with respect to such Properties, divided
by (ii) the Capitalization Rate; plus (b) the aggregate acquisition costs of all
real property assets owned or leased (as a ground lease) as of such date by the
Consolidated Group for less than four (4) full fiscal quarters; plus (c) the
aggregate book value of all unimproved land holdings, mortgage or mezzanine
loans, notes receivable and/or construction in progress owned by the
Consolidated Group; plus (d) without duplication of the amounts included in
clauses (a),  (b) and (c) above with respect to Unconsolidated Affiliates, the
amounts described in clauses (a),  (b) and (c) above of each Unconsolidated
Affiliate of the Consolidated Group multiplied by the respective Unconsolidated
Affiliate Interest of each member of the Consolidated Group in such
Unconsolidated Affiliate; plus (e) all Unrestricted Cash.

“Total Indebtedness” means, as of any date, the sum of (a) all Indebtedness of
the Consolidated Group, on a consolidated basis, as of such date, plus
(b) without duplication of the amount included in clause (a) above with respect
to Unconsolidated Affiliates, the amount described in clause (a) above of each
Unconsolidated Affiliate of the Consolidated Group multiplied by the respective
Unconsolidated Affiliate Interest of each member of the Consolidated Group in
such Unconsolidated Affiliate.  For purposes of this definition, Indebtedness
shall not include surety bonds issued in the ordinary course of Borrower’s
business so long as no demand for payment thereunder has been made on any member
of the Consolidated Group.  For the avoidance of doubt, any unsecured Guarantee
by any member of the Consolidated Group of Secured Indebtedness of any other
Person shall be treated as Total Indebtedness for the purpose of calculating the
Total Leverage Ratio.

“Unencumbered Asset Value” means, with respect to the Unencumbered Borrowing
Base Properties, as of any date, the sum of the following:  (a) an amount equal
to (i)(A) Net Operating Income for the most recently ended Calculation Period
from all Unencumbered





2

--------------------------------------------------------------------------------

 



Borrowing Base Properties owned or leased (as ground lessee) as of such date by
the Consolidated Group for at least four (4) fiscal quarters, minus (B) the
Annual Capital Expenditure Adjustment with respect to such Unencumbered
Borrowing Base Properties, divided by (ii) the Capitalization Rate; plus (b) the
aggregate acquisition costs of all Unencumbered Borrowing Base Properties owned
or leased (as a ground lease) as of such date by the Consolidated Group for less
than four (4) full fiscal quarters.

“Unsecured Indebtedness” means, for any Person as of any date, Indebtedness of
such Person that is not Secured Indebtedness.  For purposes hereof, any
unsecured Guarantee by any member of the Consolidated Group of Secured
Indebtedness of any other Person shall be treated as Unsecured Indebtedness only
to the extent that the amount of the Secured Indebtedness guaranteed by any
member of the Consolidated Group exceeds the aggregate market value of all
property securing such Secured Indebtedness.

(c)Section 1.01 is hereby amended to delete clause (b) of the definition of
“Change of Control” in its entirety and replace such clause with the following:

(b)during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(d)The definition of “Defaulting Lender” in Section 1.01 is hereby amended
to:  (i) delete the reference to “or” from clause (d)(i); (ii) add a reference
to “, or” to the end of clause (d)(ii); and (iii) add the following new clause
(d)(iii):

(iii) become the subject of a Bail-in Action

(e)Section 2.16(a)(iv) is hereby amended to delete the last sentence thereof in
its entirety and replace such sentence with the following:

Subject to Section 12.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(f)The following Section 7.24 is hereby added:

7.24 EEA Financial Institution.  No Loan Party is an EEA Financial Institution.

(g)Section 9.03 is hereby amended to delete clause (c) in its entirety and
replace such clause with the following:

(c)Guarantees by Borrower or any Subsidiary in respect of (i) Indebtedness of
any member of the Consolidated Group otherwise permitted hereunder, and
(ii) Secured Indebtedness





3

--------------------------------------------------------------------------------

 



of any Person (other than a member of the Consolidated Group) not to exceed
$100,000,000 in the aggregate at any time outstanding;

(h)Section 9.15(a) is hereby deleted in its entirety and replaced with the
following:

(a)Maximum Leverage Ratio.  Permit the Total Leverage Ratio, as of the last day
of any fiscal quarter of Parent to exceed sixty percent (60%); provided that for
the two (2) consecutive quarters following any Significant Acquisition (but only
for up to two (2) times during the term of this Agreement), the Total Leverage
Ratio may exceed sixty percent (60%) so long as it does not exceed sixty‑five
percent (65%).

(i)Section 9.16(a) is hereby amended by deleting the reference to “$200,000,000”
and replacing it with “$225,000,000”.

(j)Section 12.20 is hereby renumbered to be Section 12.21, and the following
Section 12.20 is hereby added:

12.20Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.





4

--------------------------------------------------------------------------------

 



3.Amendments to other Loan Documents.

(a)All references in the Loan Documents to the Credit Agreement shall henceforth
include references to the Credit Agreement, as modified and amended hereby, and
as may, from time to time, be further amended, modified, extended, renewed,
and/or increased.

(b)Any and all of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.

4.Conditions Precedent.  This Amendment shall not be effective unless and until:

(a)Administrative Agent receives fully executed counterparts of this Amendment
signed by Borrower, Parent, Guarantors and the Credit Parties;

(b)Administrative Agent receives a certificate of Responsible Officer of each
Loan Party, as of the date of this Amendment, (i) confirming there have not been
any amendments to the Organization Documents of such Loan Party since February
20, 2015, January 5, 2016 or January 14, 2016, as applicable, and (ii) in the
case of Borrower, certifying that (A) the representations and warranties
contained in Article VII of the Credit Agreement and in each other Loan Document
are true and correct on and as of the date of this Amendment, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and the
representations and warranties contained in subsections (a) and (b) of
Section 7.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 8.01 of the Credit Agreement, and (B) no Default exists; and

(c)Borrower pays (i) all applicable fees owed to Arranger or Administrative
Agent for the benefit of the Lenders, and (ii) the reasonable fees and expenses
of Administrative Agent’s counsel.

5.Ratifications.  Each of Borrower and Parent (a) ratifies and confirms all
provisions of the Loan Documents as amended by this Amendment, (b) ratifies and
confirms that all guaranties, assurances, and liens granted, conveyed, or
assigned to Administrative Agent and Lenders under the Loan Documents are not
released, reduced, or otherwise adversely affected by this Amendment and
continue to guarantee, assure, and secure full payment and performance of all
present and future Obligations, and (c) agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
documents, and certificates as Administrative Agent may request in order to
create, perfect, preserve, and protect those guaranties, assurances, and liens.

6.Representations.  Each of Borrower and Parent represents and warrants to
Administrative Agent and Lenders that as of the date of this Amendment: (i) this
Amendment has been duly authorized, executed, and delivered by each of Borrower,
Parent and Guarantors; (ii) no action of, or filing with, any Governmental
Authority is required to authorize, or is otherwise required in connection with,
the execution, delivery, and performance by Borrower, Parent or Guarantors of
this Amendment; (iii) the Loan Documents, as amended by this Amendment, are
valid and binding upon Borrower, Parent and Guarantors and are enforceable
against each of Borrower, Parent and Guarantors in accordance with their
respective terms, except as limited by Debtor Relief Laws; and (iv) the
execution, delivery, and performance by each of Borrower, Parent and Guarantors
of this Amendment do not require the consent of any other Person and do not and
will not constitute a violation of any Laws, agreements, or understandings to
which Borrower, Parent or any Guarantor is a party or by which Borrower, Parent
or any Guarantor is bound.





5

--------------------------------------------------------------------------------

 



7.Continued Effect.  Except to the extent amended hereby, all terms, provisions
and conditions of the Credit Agreement and the other Loan Documents, and all
documents executed in connection therewith, shall continue in full force and
effect and shall remain enforceable and binding in accordance with their
respective terms.

8.Miscellaneous.  Unless stated otherwise (a) the singular number includes the
plural and vice versa and words of any gender include each other gender, in each
case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed -- and its
performance enforced ‑ under New York law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, (e) this Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document, and (f) delivery of an executed counterpart of a signature
page to this Amendment by telecopier, electronic mail or other electronic
delivery shall be effective as delivery of a manually executed counterpart of
this Amendment.

9.Parties.   This Amendment binds and inures to Borrower, Parent and the Credit
Parties and their respective successors and permitted assigns.

10.Release.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THE OBLIGATIONS HEREUNDER
AND UNDER THE OTHER LOAN DOCUMENTS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY
RIGHT OF RECISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT,
CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE
OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY SUCH OBLIGATIONS OR TO
SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDER.  EACH LOAN
PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES EACH
CREDIT PARTY, AND EACH CREDIT PARTY’S PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER ARISING FROM OR UNDER THE LOAN DOCUMENTS, AND THE
TRANSACTION EVIDENCED THEREBY, WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE HEREOF
WHICH ANY LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF
ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING, WITHOUT LIMITATION,
ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING, OR RECEIVING
INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE.

11.ENTIRETIES.  THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THE CREDIT
AGREEMENT AS AMENDED BY THIS AMENDMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

 



6

--------------------------------------------------------------------------------

 



 

EXECUTED as of the date first stated above.

 

 

 

 

 

BORROWER:

 

 

 

 

ARMADA HOFFLER, L.P., a Virginia limited

 

partnership

 

 

 

By:

ARMADA HOFFLER PROPERTIES, INC., a

 

 

Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

President and CEO

 

 

 

 

 

 

 

PARENT:

 

 

 

 

ARMADA HOFFLER PROPERTIES, INC., a

 

Maryland corporation

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

President and CEO

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

ADMINISTRATIVE AGENT:

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Laura B. de Graaf

 

 

Name: Laura B. de Graaf

 

 

Title: Senior Vice President

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

LENDERS:

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Laura B. de Graaf

 

 

Name: Laura B. de Graaf

 

 

Title: Senior Vice President

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ghi S. Gavin

 

 

Name: Ghi S. Gavin

 

 

Title: Senior Vice President

 

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

PNC BANK, NAtional Association, as a

 

Lender

 

 

 

 

 

 

 

By:

/s/ Katie Chowdhry

 

 

Name: Katie Chowdhry

 

 

Title: Assistant Vice President

 

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



To induce the Credit Parties to enter into this Amendment, the undersigned
hereby (a) consent and agree to its execution and delivery and the terms and
conditions thereof, (b) agree that this document in no way releases, diminishes,
impairs, reduces, or otherwise adversely affects any guaranties, assurances, or
other obligations or undertakings of any of the undersigned under any Loan
Documents, (c) waive notice of acceptance of this Amendment, which Amendment
binds each of the undersigned and their respective successors and permitted
assigns and inures to the benefit of Administrative Agent and Lenders and their
respective successors and permitted assigns, and (d) expressly acknowledge and
agree to the terms and conditions of Section 10 of this Amendment.

 

ARMADA HOFFLER MANAGER, LLC, a Virginia

 

limited liability company

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

NEW ARMADA HOFFLER PROPERTIES I, LLC,

 

a Virginia limited liability company

 

 

 

 

By:

ARMADA HOFFLER, L.P., a Virginia limited

 

 

partnership, its sole member

 

 

 

 

 

By:

ARMADA HOFFLER PROPERTIES,

 

 

 

INC., a Maryland corporation, its

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

 

Louis S. Haddad

 

 

 

President and CEO

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

NEW ARMADA HOFFLER PROPERTIES II, LLC,

 

a Virginia limited liability company

 

 

 

 

 

 

 

By:

ARMADA HOFFLER, L.P., a Virginia limited

 

 

partnership, its sole member

 

 

 

 

 

By:

ARMADA HOFFLER PROPERTIES,

 

 

 

INC., a Maryland corporation, its

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

 

Louis S. Haddad

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

TOWER MANAGER, LLC, a Virginia limited liability

 

company

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

AHP HOLDING, INC., a Virginia corporation

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

President and CEO

 

 

 

 

 

 

 

armada hoffler tower 4, l.l.c.,  a Virginia

 

limited liability company

 

 

 

 

 

 

 

By:

TOWER MANAGER, LLC, a Virginia limited

 

 

liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

ah richmond tower i, llc,  a Virginia limited

 

liability company

 

 

 

 

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a

 

 

Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

ah COLUMBUS II, L.L.C.,  a Virginia limited liability

 

company

 

 

 

 

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a

 

 

Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

COLUMBUS Tower, L.L.C.,  a Virginia limited

 

liability company

 

 

 

 

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a

 

 

Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

Gateway Centre, L.L.C.,  a Virginia limited

 

liability company

 

 

 

 

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a

 

 

Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

North Pointe Development Associates,

 

L.P.,  a Virginia limited partnership

 

 

 

 

 

 

 

By:

North Pointe Development

 

 

Associates, L.L.C., a Virginia limited

 

 

liability company, its general partner

 

 

 

 

 

By:

ARMADA HOFFLER MANAGER,

 

 

 

LLC, a Virginia limited liability

 

 

 

company, its manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

 

Louis S. Haddad

 

 

 

Manager

 

 

 

 

 

 

 

North Pointe Development Associates,

 

L.L.C.,  a Virginia limited liability company

 

 

 

 

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC,

 

 

a Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

BERMUDA SHOPPING CENTER, l.l.c., a Virginia

 

limited liability company

 

 

 

 

 

 

 

By:

BERMUDA MARKETPLACE, INC., a

 

 

Virginia corporation, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

President

 

 

 

 

 

 

 

BERMUDA MARKETPLACE, INC., a Virginia

 

corporation

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

President

 

 

 

 

 

 

 

BROAD CREEK PH. I, l.l.c., a Virginia limited

 

liability company

 

 

 

 

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a

 

 

Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

BROAD CREEK PH. II, l.l.c., a Virginia limited

 

liability company

 

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a

 

 

Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

BROAD CREEK PH. III, l.l.c., a Virginia limited
liability company

 

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

HOFFLER AND ASSOCIATES EAT, llc, a
Virginia limited liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

TOWN CENTER ASSOCIATES 7, l.l.c., a Virginia
limited liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC,

 

 

a Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager






Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

Ferrell Parkway Associates, L.L.C.,  a
Virginia limited liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

Courthouse marketplace outparcels,
L.L.C.,  a Virginia limited liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

Armada/Hoffler Charleston
Associates, L.P.,  a Virginia limited partnership

 

 

 

 

By:

GATEWAY CENTRE, L.L.C., a Virginia
limited liability company, its general partner

 

 

 

 

 

By:

ARMADA HOFFLER MANAGER,
LLC, a Virginia limited liability
company, its manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

 

Louis S. Haddad

 

 

 

Manager

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

HT TYRE NECK, llc, a Virginia limited liability
company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

TOWN CENTER ASSOCIATES 12, l.l.c., a
Virginia limited liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

NORTH POINTE OUTPARCELS, l.l.c., a Virginia limited liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a Virginia
limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

DIMMOCK SQUARE MARKETPLACE, llc, a
Virginia limited liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

TCA BLOCK 6, llc, a Virginia limited liability
company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

FBJ INVESTORS, INC., a Virginia corporation

 

 

 

 

 

 

 

By:

/s/ A. Russell Kirk

 

 

A. Russell Kirk

 

 

President

 

 

 

 

 

 

 

PERRY HALL MARYLAND llc, a Virginia limited
liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

STONE HOUSE MARYLAND llc, a Virginia
limited liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

WILLIAMSBURG MEDICAL BUILDING, llc, a
Virginia limited liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

PROVIDENCE PLAZA CHARLOTTE, LLC, a
Virginia limited liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

 

AH DURHAM APARTMENTS, llc, a Virginia
limited liability company

 

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

WENDOVER VILLAGE GREENSBORO, llc, a
Virginia limited liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

PATERSON PLACE DURHAM, LLC, a Virginia
limited liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 





Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

 




 

ALEXANDER POINTE SALISBURY, llc, a
Virginia limited liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

 

 

 

 

 

SOUTH SQUARE DURHAM, llc, a Virginia
limited liability company

 

 

 

By:

ARMADA HOFFLER MANAGER, LLC, a
Virginia limited liability company, its manager

 

 

 

 

 

 

 

By:

/s/ Louis S. Haddad

 

 

Louis S. Haddad

 

 

Manager

 

 

Signature Page to

First Amendment to Credit Agreement

--------------------------------------------------------------------------------